 



Exhibit 10.7
AMENDMENT TO CONFIRMATION
     THIS AMENDMENT TO CONFIRMATION (this “Amendment”) is made as of this 29th
day of June 2007, between Parker Drilling Company (“Issuer”) and Bank of
America, N.A. (“BofA”).
     WHEREAS, BofA and Issuer are parties to a Confirmation dated as of June 28,
2007 (the “Confirmation”) relating to Warrants on shares of Issuer;
     WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Amendment;
     NOW, THEREFORE, in consideration of their mutual covenants herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:
     Section 1. Terms Used but Not Defined Herein. Capitalized terms used but
not defined herein shall have the respective meanings given to them in the
Confirmation.
     Section 2. Amendments to the Confirmation. The Confirmation is, effective
as of the date hereof, hereby amended as follows:
(a) The “Premium” under the Confirmation shall be USD $12,150,000.00. For the
avoidance of doubt, the Premium per Warrant set forth in the Confirmation shall
remain unchanged.
(b) The “Number of Warrants” under Annex A of the Confirmation shall be 60,184
for Components 1 through 89 and 60,252 for Component 90.
     Section 3. Representations and Warranties. Issuer represents and warrants
to BofA that the representations and warranties of Issuer set forth in Section 3
of the Agreement and Section 7 of the Confirmation are true and correct and are
hereby deemed to be repeated to BofA as if set forth herein.
     Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.
     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     Section 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

1



--------------------------------------------------------------------------------



 



Exhibit 10.7
     Issuer hereby agrees (a) to check this Amendment carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
BofA) correctly sets forth the terms of the agreement between BofA and Issuer
with respect to the Transaction, by manually signing this Amendment or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to John
Servidio, Facsimile No. 212-230-8610.

            Yours faithfully,


BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Agreed and Accepted By:

            PARKER DRILLING COMPANY
      By:           Name:           Title:        

2